DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,945,585.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter with only minor obvious differences or minor differences in language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the open channel" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim because there are plural open channels.
Claim 3 recites the limitation "the set of vertical tines other than the at least two vertical tines."  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations “the first wall,” “the second wall,” “the guide slot,” “the vertical tine,” and “the channel."  There is insufficient antecedent basis for these limitations in the claim because there are plural of those items.
Claim 5 recites the limitations "the set of vertical tines other than the at least one vertical tine," and “the tine.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the at least one vertical tines."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the rear surface,” and “the guide slot."  There is insufficient antecedent basis for this limitation in the claim because there are plural of those items.
Claim 9 recites the limitations “the rear surface,” and “the guide slot."  There is insufficient antecedent basis for this limitation in the claim because there are plural of those items.
Claim 10 recites the limitation "the guide slot."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the vertical tine."  There is insufficient antecedent basis for this limitation in the claim because there are plural tines.
Claim 17 recites the limitation "the open channel."  There is insufficient antecedent basis for this limitation in the claim because there are plural open channels.
Claim 18 recites the limitations “the rear surface,” and “the guide slot."  There is insufficient antecedent basis for this limitation in the claim because there are plural of those items.
Claim 19 recites the limitations “the guide slot."  There is insufficient antecedent basis for this limitation in the claim because there are plural guide slots.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is directed to only the dishwasher, which is not positively recited, of claim 19, so it does not require all the limitations of the “dish rack.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeztop et al.  (EP 2074925; cited by Applicant) in view of Lee (US 2005/0242046; cited by Applicant).
Regarding claim 1, Oeztop discloses a dishwasher, comprising: a dish rack having a bottom wall and at least a side wall extending upwardly from the bottom wall, the side wall including a set of vertical tines (Figure 1: 1, 2); and a shelf having a planar body extending along a length and operably coupled to the set of vertical tines and rotatable between a stowed position that is substantially vertical and a deployed position that is substantially horizontal (Figures, 1, 3, 5: 3) and wherein the planar body includes a plurality of guide slots spaced apart from each other along the length (33, 36, and/or 37), each guide slot including an open channel formed at least in part by a first wall and a second wall, spaced from the first wall (side walls of 33, 36, and/or 37); a cross-bar mounted to the planar body of the shelf and retaining at least one vertical tine of the set of vertical tines between the cross-bar and the planar body (Figure 6: 31); and wherein a first vertical tine of the set of vertical tines is received within the open channel and wherein the first vertical tine includes a first bend configured to form a first stop such that the shelf can be vertically adjusted to a first height correlating to a height of the first stop (37; Figures 3-5, 8-10; see a bend in the tine 21/22).
Oeztop does not expressly disclose a tub at least partially defining a treating chamber receiving dishes for treatment; and the dish rack is located in the tub.
Lee discloses a dishwasher having a cabinet housing (110), with sliding racks (130, 140) arranged therein and auxiliary rotatable racks (300) connected to the sliding racks (Figure 5).
Because it is known in the art to provide a cabinet housing with sliding racks located therein, and the results of the modification would be predictable, namely, providing a chamber and support for washing dishes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a tub at least partially defining a treating chamber receiving dishes for treatment; and the dish rack is located in the tub.
Claims 5-15, and 17-20 are considered to be met by the combination of Oeztop, in view of Lee, as relied upon as above and which results in: wherein the plurality of guide slots retains the set of vertical tines other than the at least one vertical tine from a first side of the tine (see 33, 36, and/or 37); wherein the cross-bar engages the at least one vertical tines at a second side opposite the first side (31; see Figures 3-5); wherein each guide slot comprises a rear wall forming a rear surface (innermost portion of 33, 36, and/or 37); wherein the rear surface of the guide slot engages the first bend to hold the shelf at the first height (36, and/or 37 are capable of engaging a first bend as claimed; see Figures 3-5, 8-10); wherein the first vertical tine received further includes a second bend vertically spaced from the first bend and configured to form a second stop that engages the rear surface of the guide slot such that the shelf can be vertically adjusted to a second height correlating to a height of the second stop (see Figures 3-5, 8-10); wherein a second vertical tine received within a guide slot from the plurality of guide slots includes a second bend vertically spaced from the first bend and configured to form a second stop that engages a rear surface of the guide slot such that the shelf can be vertically adjusted to a second height correlating to a height of the second stop (see Figures 3-5, 8-10; paragraph 30); wherein there are multiple vertical tines having first bends at the first height and multiple vertical tines having second bends at the second height (see Figures 3-5, 8-10; paragraph 30); the planar body includes spaced walls that the cross-bar is mounted to and wherein the at least one vertical tine is received between the spaced walls (side walls of 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711